
	
		II
		Calendar No. 978
		110th CONGRESS
		2d Session
		S. 2093
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Leahy (for himself
			 and Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate a
		  segment of the Missisquoi and Trout Rivers in the State of Vermont for study
		  for potential addition to the National Wild and Scenic Rivers
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Missisquoi and Trout Rivers Wild and
			 Scenic River Study Act of 2007.
		2.Designation for
			 studySection 5(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the
			 following:
			
				(140)Missisquoi and
				Trout Rivers, VermontThe segment from the headwaters of the
				rivers downstream to the confluence of that segment with the Missisquoi Bay of
				Lake
				Champlain.
				.
		3.Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
			
				(19)Missisquoi and
				Trout Rivers, VermontNot
				later than 3 years after the date of enactment of this paragraph, the Secretary
				of the Interior shall—
					(A)complete the study of the Missisquoi and
				Trout Rivers, Vermont, described in subsection (a)(140); and
					(B)submit a report describing the results of
				that study to the appropriate committees of
				Congress.
					.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Missisquoi and Trout Rivers Wild and
			 Scenic River Study Act of 2008.
		2.Designation for
			 studySection 5(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the
			 following:
			
				(140)Missisquoi and Trout
				Rivers, VermontThe approximately 25-mile segment of the upper
				Missisquoi from its headwaters in Lowell to the Canadian border in North Troy,
				the approximately 25-mile segment from the Canadian border in East Richford to
				Enosburg Falls, and the approximately 20-mile segment of the Trout River from
				its headwaters to its confluence with the Missisquoi
				River.
				.
		3.Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
			
				(19)Missisquoi and Trout
				Rivers, VermontNot later
				than 3 years after the date on which funds are made available to carry out this
				paragraph, the Secretary of the Interior shall—
					(A)complete the study of the Missisquoi and
				Trout Rivers, Vermont, described in subsection (a)(140); and
					(B)submit a report describing the results of
				that study to the appropriate committees of
				Congress.
					.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		September 16, 2008
		Reported with an amendment
	
